UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-7551



HARRY BROCKWELL,

                                                Petitioner - Appellant,

          versus


RON ANGELONE,      Director   of   Department   of
Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-230-AM)


Submitted:   June 23, 2004                      Decided:   July 7, 2004


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Brockwell, Appellant Pro Se.    Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Harry Custis Brockwell seeks to appeal the district

court’s denial of his “motion for a void judgement,” which the

court construed as a Fed. R. Civ. P. 60(b) motion to reconsider.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability.       28 U.S.C. § 2253(c)(1) (2000).       The denial of a

Rule 60(b) motion is the final order in a habeas proceeding and

thus requires a certificate of appealability for appeal.               Reid v.

Angelone,        F.3d      ,    2004 WL 1119646, at *2-*5 (4th Cir. May

19, 2004) (No. 03-6146).         A certificate of appealability will not

issue   absent    “a    substantial     showing   of   the    denial    of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).    A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Brockwell has not made the requisite showing. Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions




                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -